Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 1 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 2 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 3 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 4 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 5 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 6 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 7 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 8 of 9
Case 18-80203-TLS   Doc 61   Filed 06/18/19 Entered 06/18/19 10:48:21   Desc Main
                             Document     Page 9 of 9
